The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/21 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 4/9/21 have been fully considered but they are not persuasive.  Applicant has amended claims 1, 9, 19, and 20 to recite ‘the article comprises a relaxed product waist width of 365 mm or less.’  Applicant argues Seitz is not understood to teach or suggest the claimed elements.  The examiner respectfully disagrees.  Seitz teaches a Relaxed Product Hip Width with values ranging from 233, 302, or 384 for 1st, 2nd, and 3rd packages, respectively (Table 2). Seitz teaches the Relaxed Product Waist Width (302) is smaller than the Relaxed Product Hip Width (Figure 6).  Thus, the Relaxed Product Waist Width would obviously have corresponding values lower than 233, 302, or 384 for the 1st, 2nd, and 3rd packages, at st and 2nd packages having values lower than 233mm and 302mm which meets the claimed range of 365 or less. 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz et al. US Patent Application Publication 2015/0320619.


As to claims 1 and 5-7, Seitz teaches an absorbent article 10 having a central chassis 100, the central chassis 100 comprising a topsheet 81, a backsheet 83 and an absorbent core 200 (Figure 12; paragraphs 71, 75, and 78), the absorbent article comprising: a front waist region 36 and a front waist edge 136; a back waist region 38 and a back waist edge 138 (Figure 12; paragraphs 0067-0068); a front belt disposed in the front waist region; a back belt disposed in the back waist region – where laps 189(a-d) form belt-like flaps (Figures 12 and 15; paragraphs 0095-0096); wherein each of the front and back belts comprise at least one elastic element 146 (Figure 12; paragraph 0099); wherein the front and back belts are joined at seams 280a,280b to form a waist 
Seitz does not specifically teach the article has a Product Waist-to-Side Silhouette from about 2.3 to about 6. Seitz teaches the Relaxed Product Waist Width is the lateral distance from the distal most points at the right and left sides of the front waist edge (paragraph 0122).  A bikini style garment would have a Relaxed Product Waist value that would be measured closer to the hip region to accommodate a low rise design.  Thus, it would be obvious to one having ordinary skill in the art to evaluate Relaxed Product Waist-to-Side Silhouette values approximate to the Product Hip-to-Side Silhouette values to provide for a garment that fit low on the hip and waist as desired for a bikini style garment. 

Seitz does not teach the article comprises a relaxed product waist width of 365 mm or less. Seitz teaches a Relaxed Product Hip Width with values ranging from 233, 302, or 384 for 1st, 2nd, and 3rd packages, respectively (Table 2). Seitz teaches the Relaxed Product Waist Width (302) is smaller than the Relaxed Product Hip Width (Figure 6).  Thus, the Relaxed Product Waist Width would obviously have corresponding values lower than 233, 302, or 384 for the 1st, 2nd, and 3rd packages, at least the 1st and 2nd packages having values lower than 233mm and 302mm which meets the claimed range of 365 or less. Additionally, Seitz teaches the waistband is configured to expand and contract laterally to dynamically fit a wearer’s waist (paragraph 0093).  Seitz teaches the relationship of the hip-to-side length, relaxed side length, and waist circumference are important parameters in determining proper fit and placement of the product at the hip 

As to claim 2, Seitz teaches a variety of sizes for the article. Seitz teaches the article has a Product Hip-to-Side Silhouette with values in the claimed range from about 2.5 to about 6 (Table 2). As to claim 3, Seitz teaches a variety of sizes for the article. Seitz teaches the article has a Product Hip-to-Side Silhouette with values in the claimed range from about 3 to about 6 (Table 2). As to claim 4, Seitz teaches a variety of sizes for the article. Seitz teaches the article has a Product Hip-to-Side Silhouette with values in the claimed range from about 3.25 to about 6 (Table 2). As to claim 8, Seitz does not teach the side seam length is greater than about 10% and 

As to claim 9, Seitz teaches an array of packages comprising two or more different sizes of absorbent articles (paragraph 0011), the array comprising: a first package comprising a first absorbent article having a first size; a second package comprising a second absorbent article having a second size (paragraph 0012); wherein the first absorbent article comprises (paragraph 0011): a front waist region 36 and a front waist 
wherein the second absorbent article comprises: a front waist region and a front waist edge; a back waist region and a back waist edge; a front belt disposed in the front waist region; a back belt disposed in the back waist region; wherein each of the front and back belts comprise at least one elastic element 146; wherein the front and back belts are joined at seams to form a waist opening and leg openings; 

wherein each of the first and second absorbent articles has a Product Hip-to-Side Silhouette from about 2.2 to about 6 (Abstract, paragraph 0013). 
Seitz does not specifically teach the article has a Product Waist-to-Side Silhouette from about 2.3 to about 6. Seitz teaches the Relaxed Product Waist Width is the lateral distance from the distal most points at the right and left sides of the front waist edge (paragraph 0122).  A bikini style garment would have a Relaxed Product Waist value that would be measured closer to the hip region to accommodate a low rise design.  Thus, it would be obvious to one having ordinary skill in the art to evaluate Relaxed Product Waist-to-Side Silhouette values approximate to the Product Hip-to-Side 
Seitz does not teach the article comprises a relaxed product waist width of 365 mm or less. Seitz teaches a Relaxed Product Hip Width with values ranging from 233, 302, or 384 for 1st, 2nd, and 3rd packages, respectively (Table 2). Seitz teaches the Relaxed Product Waist Width (302) is smaller than the Relaxed Product Hip Width (Figure 6).  Thus, the Relaxed Product Waist Width would obviously have corresponding values lower than 233, 302, or 384 for the 1st, 2nd, and 3rd packages, at least the 1st and 2nd packages having values lower than 233mm and 302mm which meets the claimed range of 365 or less. Additionally, Seitz teaches the waistband is configured to expand and contract laterally to dynamically fit a wearer’s waist (paragraph 0093).  Seitz teaches the relationship of the hip-to-side length, relaxed side length, and waist circumference are important parameters in determining proper fit and placement of the product at the hip and or waist of the wearer (paragraphs 0003-0005).  Seitz teaches product designs which mimic the general shape of the body to convey to consumers a better, more tailored fit and the designs enable by the present disclosure (Seitz) are more targeted by design i.e. the product is located properly with regard to the waist and hip of the wearer. Thus, it would have been obvious looking to the teachings of Seitz to use the similar methods to determine the parameters necessary for adult garments depending on the style and size of garment and how the garment is intended to fit on a user (paragraph 0005). 
As to claim 10, the first and second packages comprise the same brand name 
As to claim 15, the first and second sizes are different (paragraph 0012). As to claim 16, the first and second sizes are substantially the same (paragraph 0101). As to claim 17, the first and second packages comprise the same brand name (paragraphs 0011 and 0041). As to claim 18, the first and second absorbent articles comprise chassis having identical cross-sectional dispositions (paragraphs 0101, 0108, and 0109). As to claim 19, Seitz teaches an absorbent article 10 having a central chassis 100, the central chassis 100 comprising a topsheet 81, a backsheet 83 and an absorbent core 200 (Figure 12; paragraphs 71, 75, and 78), the absorbent article comprising: a front waist region 36 and a front waist edge 136; a back waist region 38 and a back waist edge 138 (Figure 12; paragraphs 0067-0068); a front belt disposed in the front waist region; a back belt disposed in the back waist region – where laps 189(a-d) form belt-like flaps (Figures 12 and 15; paragraphs 0095-0096); wherein each of the front and back belts comprise at least one elastic element 146 (Figure 12; paragraph 0099); wherein the front and back belts are joined at seams 280a,280b to form a waist opening and leg openings(Figure 15); wherein the article has a Product Hip-to-Side Silhouette from about 2.3 to about 6 (Abstract).
Seitz does not specifically teach the article has a Product Waist-to-Side Silhouette from about 2.3 to about 6. Seitz teaches the Relaxed Product Waist Width is the lateral distance from the distal most points at the right and left sides of the front waist edge (paragraph 0122).  A bikini style garment would have a Relaxed Product Waist value that would be measured closer to the hip region to accommodate a low rise design.  Thus, it would be obvious to one having ordinary skill in the art to evaluate Relaxed Product Waist-to-Side Silhouette values approximate to the Product Hip-to-Side 
Seitz does not teach the article comprises a relaxed product waist width of 365 mm or less. Seitz teaches a Relaxed Product Hip Width with values ranging from 233, 302, or 384 for 1st, 2nd, and 3rd packages, respectively (Table 2). Seitz teaches the Relaxed Product Waist Width (302) is smaller than the Relaxed Product Hip Width (Figure 6).  Thus, the Relaxed Product Waist Width would obviously have corresponding values lower than 233, 302, or 384 for the 1st, 2nd, and 3rd packages, at least the 1st and 2nd packages having values lower than 233mm and 302mm which meets the claimed range of 365 or less. Additionally, Seitz teaches the waistband is configured to expand and contract laterally to dynamically fit a wearer’s waist (paragraph 0093).  Seitz teaches the relationship of the hip-to-side length, relaxed side length, and waist circumference are important parameters in determining proper fit and placement of the product at the hip and or waist of the wearer (paragraphs 0003-0005).  Seitz teaches product designs which mimic the general shape of the body to convey to consumers a better, more tailored fit and the designs enable by the present disclosure (Seitz) are more targeted by design i.e. the product is located properly with regard to the waist and hip of the wearer. Thus, it would have been obvious looking to the teachings of Seitz to use the similar methods to determine the parameters necessary for adult garments depending on the style and size of garment and how the garment is intended to fit on a user (paragraph 0005). 


Seitz does not teach the article comprises a relaxed product waist width of 365 mm or less. Seitz teaches a Relaxed Product Hip Width with values ranging from 233, 302, or 384 for 1st, 2nd, and 3rd packages, respectively (Table 2). Seitz teaches the Relaxed Product Waist Width (302) is smaller than the Relaxed Product Hip Width (Figure 6).  Thus, the Relaxed Product Waist Width would obviously have corresponding values lower than 233, 302, or 384 for the 1st, 2nd, and 3rd packages, at least the 1st and 2nd packages having values lower than 233mm and 302mm which meets the claimed range of 365 or less. Additionally, Seitz teaches the waistband is configured to expand and . 


Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7-10, 12 , 19, and 20 of copending In re Rose, 105 USPQ 237 (CCPA 1955).   Additionally, Seitz ‘097 does not claim the article has a Product Waist-to-Side Silhouette from about 2.3 to about 6. Setiz teaches the Relaxed Product Waist Width is the lateral distance from the distal most points at the right and left sides of the front waist edge (paragraph 0122).  A bikini style garment would have a Relaxed Product Waist value that would be measured closer to the hip region to accommodate a low rise design.  Thus, it would be obvious to one having ordinary skill in the art to evaluate Relaxed Product Waist-to-Side Silhouette values approximate to the Product Hip-to-Side Silhouette values to provide for a garment that fit low on the hip and waist as desired for a bikini style garment. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781